                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION
JOHN DOES #1-3,                                    )
Individually and on behalf of all other            )
similarly situated,                                )
                                                   )
        Plaintiffs,                                )
                                                   )   NO. 3:19-cv-00532
v.                                                 )
                                                   )   JUDGE CAMPBELL
WILLIAM B. LEE, et al.,                            )   MAGISTRATE JUDGE BROWN
                                                   )
        Defendants.                                )


                                            ORDER

       I hereby recuse myself in this action.

       It is so ORDERED.


                                                ____________________________________
                                                WILLIAM L. CAMPBELL, JR.
                                                UNITED STATES DISTRICT JUDGE




     Case 3:19-cv-00532 Document 27 Filed 08/22/19 Page 1 of 1 PageID #: 175
